Case 3:19-cv-01537-BEN-JLB Document 22-10 Filed 12/06/19 PageID.248 Page 1 of 4




 1 George M. Lee (SBN 172982)
   SEILER EPSTEIN LLP
 2
   275 Battery Street, Suite 1600
 3 San Francisco, California 94111
 4 Phone: (415) 979-0500
   Fax: (415) 979-0511
 5 Email: gml@seilerepstein.com
 6
   John W. Dillon (SBN 296788)
 7 GATZKE DILLON & BALLANCE LLP
 8 2762 Gateway Road
   Carlsbad, California 92009
 9 Phone: (760) 431-9501
10 Fax: (760) 541-9512
   Email: jdillon@gdandb.com
11
12 Attorneys for Plaintiffs
13
14
15                            UNITED STATES DISTRICT COURT
16                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
     JAMES MILLER, et al.,                         Case No. 3:19-cv-01537-BEN-JLB
18
19                     Plaintiffs,                 Hon. Roger T. Benitez
                                                   Magistrate Hon. Jill L. Burkhardt
20
          vs.                                      DECLARATION OF GENE
21
                                                   HOFFMAN IN SUPPORT OF
22 XAVIER BECERRA, in his official                 PLAINTIFFS’ MOTION FOR
   capacity as Attorney General of                 PRELIMINARY INJUNCTION
23 California, et al.,
24                                                 Complaint filed:August 15, 2019
                       Defendants.                 Amended Complaint filed:
25
                                                   September 27, 2019
26
27                                                 Hearing Date: January 16, 2020
                                                   Time: 10:00 a.m.
28                                                 Courtroom: 5A, 5th Floor

                    DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                           (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-10 Filed 12/06/19 PageID.249 Page 2 of 4




 1                        DECLARATION OF GENE HOFFMAN
 2 I, Gene Hoffman, declare as follows:
 3     1.   I have personal knowledge of the facts stated herein, and if called as a witness, I
 4 could competently testify to these facts. This declaration is executed in support of
 5
   plaintiffs’ motion for a preliminary injunction.
 6
       2. I am the Chairman of the California Gun Rights Foundation (CGF), a plaintiff
 7
   in the above matter.
 8
 9     3. The California Gun Rights Foundation (CGF) is a section 501(c)(3) non-profit

10 organization that serves its members, supporters, and the public through educational,
11 cultural, and judicial efforts to advance Second Amendment and related civil rights.
12 Founded by civil rights activists in California, CGF has taken part in numerous
13 litigation efforts to defend innocent gun owners from criminal prosecution and assisted
14
   gun owners with various firearms-related legal issues. CGF has also filed important
15
   supporting amicus briefs in lawsuits filed in courts across the nation in an effort to
16
   protect Second Amendment rights, including the landmark U.S. Supreme Court case
17
   McDonald v. Chicago. The Court’s interpretation of the Second Amendment directly
18
19 impacts CGF’s organizational interests, as well as CGF’s members and supporters in
20 California, who enjoy exercising their Second Amendment rights. The relief that CGF
21 seeks in this lawsuit is germane and directly related to our organization’s purposes, and
22 we are therefore suing on CGF’s own behalf, and on behalf of our members, including
23 all of the individual Plaintiffs herein.
24
       4.   Plaintiffs Miller, Hauffen, Rutherford, Sevilla, Peterson, Gunfighter Tactical,
25
     Phillips, and PWG are members of CGF.
26
       5.   By and through communications and discussions with CGF members, I am
27
28 aware that most if not all of our members wish to exercise their fundamental
                                                  -1-
                    DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                           (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-10 Filed 12/06/19 PageID.250 Page 3 of 4




 1 constitutional rights and have for lawful purposes including self-defense, proficiency
 2 training, hunting, and sport, common semiautomatic firearms with various common
 3 characteristics that used together in various configurations, are defined as “assault
 4
   weapons” and are thus banned under California law. These characteristics include:
 5
   removable ammunition feeding devices (“detachable magazine” 11 C.C.R. § 5471(m),
 6
   or, with respect to a semiautomatic shotgun, the “[a]bility to accept a detachable
 7
   magazine” means it does not have a fixed magazine, 11 C.C.R. § 5471(a)), magazines
 8
 9 that can hold more than ten rounds of ammunition (so-called “large-capacity”
10 magazines), ergonomic grips (e.g., pistol-style grips and thumbhole stocks), adjustable
11 stocks (including “collapsible” stocks), muzzle devices that reduce flash (“flash
12 suppressors”), forward grips; and, as to rifles, an overall length of less than 30 inches
13 (California) but at least federally compliant so as to not trigger National Firearms Act
14
     restrictions, 26 U.S.C. § 5801, et seq., or California’s “short-barreled rifle” or “short-
15
     barreled shotgun” definitions at Cal. Penal Code §§ 17170, 17180, respectively.
16
        6.   Firearms that meet California’s definitions of “assault weapon” include but are
17
18 not limited to standard, AR-15 platform firearms that are commonly sold in most other
19 jurisdictions in the country.
20      7.   The challenged statutes in this case have denied, and will continue to deny,
21 millions of responsible, law-abiding adults their fundamental, individual right to keep
22 and bear arms secured under the Second and Fourteenth Amendments of the U.S.
23
   Constitution. CGF has also, itself, had to divert time and resources, including financial
24
   resources to advance the causes set forth in this lawsuit, and to devote staff time and
25
   attention to the matters that are being challenged in the lawsuit. Failure to obtain the
26
27 relief requested in the lawsuit would result in severe frustration of the purpose and
28 mission of our organization.
                                                   -2-
                     DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                            (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-10 Filed 12/06/19 PageID.251 Page 4 of 4




 1     8.   Our law-abiding adult members who are, like me, typical citizens without any
 2 special government exemptions to the laws, have been injured in the same manner
 3 described in the lawsuit and motion, including as asserted by the individually named
 4
   Plaintiffs. This lawsuit is brought to vindicate our members’ right to lawfully purchase,
 5
   own, transport, use, and transfer these banned arms, and also brought in a representative
 6
   capacity to advance the rights of similarly-situated California residents and visitors who
 7
   knowingly or unknowingly are subject to California’s “assault weapon” statutes and
 8
 9 Defendants’ policies, practices, customs, regulations, and enforcement thereof.
10     9.   Accordingly, and for the reasons set forth in the motion and supporting
11 memorandum, we are respectfully requesting that the Court grant preliminary injunctive
12 relief, so that Plaintiffs and Plaintiffs’ members, and others similarly situated to them
13 can exercise their fundamental constitutional rights.
14
       I declare under penalty of perjury that the foregoing is true and correct. Executed on
15
     December 5, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -3-
                     DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                            (CASE NO. 3:19-CV-01537-BEN-JLB)
